DETAILED ACTION
RE: Mazzolini et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant's reply filed on 1/29/2021 is acknowledged. Claims 20-36 and 39-40 are pending. Claims 1-19, 37-38 and 41-42 are canceled. Claims 25, 30 and 34-35 are withdrawn from consideration. Claims 20 and 21 have been amended. 
3.	Claims 20-24, 26-29, 31-33, 36 and 39-40 are under examination.

Specification
4.	The objection to the disclosure because it contains an embedded hyperlink and/or other form of browser-executable code is maintained as the amendment does not remove the hyperlink from paragraph [0099].

Rejections Withdrawn
5.	The rejection of claims 28, 37 and 38 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in view of applicant’s amendments to the claims. 
6.	The rejection of claims 20-24, 26-29, 31-33 and 36-40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because of new matter is withdrawn in view of applicant’s amendments to the claims. 


Rejections Maintained
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 20-24, 26-29, 31-33, 36 and 39-40 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The response states that the pending claims have been amended to restrict the genus of rAMF molecules to those having defining features. In particular, claims 20 and 21 have been amended to refer to rAMF molecules having common structural and functional characteristics with respect to the rAMF of SEQ ID NO:1 experimentally tested in the present application. Applicants disclose (i) common functional characteristics of the rAMF in the claimed genus (e.g., being able of increasing migration or anchorage of a stimulated MSC), (ii) methods of stimulating MSCs with the disclosed rAMF, (iii) methods of testing the therapeutic efficacy of the stimulated MSCs, and (iv) common structural characteristics.Atty. Dkt. No. 3181.0060002/JMC/JCA September 30, 2020 Application No. 15/892,680The specification discloses methods to prepare and to test the stimulated MSCs generated using the disclosed rAMF. Thus, the September 30, 2020 Application No. 15/892,680protein fold and functionality, structurally defines a genus that is adequately defined. Having at least 80% amino acid sequence identity to a specific rAMF of SEQ ID NO:1, which has been experimentally shown to effectively stimulate MSCs, is a particularly defining feature common to the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members. The specification provides clear written support for rAMF sequences having at least about 80% amino acid sequence identity with the sequence of a reference rAMF of SEQ ID NO:1. See, e.g., paragraph [0069] of the specification as originally filed. Furthermore, the specification also discloses that the sequence identity of pairs or multiple sets of polypeptides can be routinely determined using methods known in the art. See, e.g., paragraph [0047] of the 
Applicant’s arguments have been carefully considered but are not persuasive. As indicated in the previous office action, for a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). In the instant case, a rAMF having at least 80% sequence identity to SEQ ID NO:1 encompasses a genus of variants of SEQ ID NO:1, wherein each of the variants comprises an amino acid sequence that is at least 80% identical to SEQ ID NO:1. The claims require the variants to have a function of being capable of increasing migration or anchorage of a stimulated MSC. While one of ordinary skill in the art can envision all the variants which comprise an amino acid sequences that is at least 80% identical to SEQ ID NO:1, one cannot envision the variants which have the function of being capable of increasing migration or anchorage of a stimulated MSC. Although one of ordinary skill in the art can identify the variants by a screening assay (as applicant argued by the methods of testing the therapeutic efficacy of the stimulated MSCs), applicant is reminded that even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify variants with the recited functional properties, the written Ariad, 94 USPQ2d at 1167; Centocor at 1876.  “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). In the instant case, the specification does not disclose any variants of SEQ ID NO:1 which comprise an amino acid sequence which is at least 80% identical to SEQ ID NO:1 and have the function of increasing migration or anchorage of a mesenchymal stromal cell (MSC). The disclosed SEQ ID NO:1 is not a representative species for the genus of the variants. The specification does not disclose which amino acids in SEQ ID NO:1 can be changed by deletion, addition, and/or substitution such that the resulting variants have the function of SEQ ID NO:1. There is no disclosure of a correlation between any structure and function (increasing migration or anchorage of a mesenchymal stromal cell (MSC)) that would allow those of skill in the art to recognize members of the claimed genus from the disclosure of SEQ ID NO:1. 
Because the specification does not describe a representative number of species for the claimed genus, and fails to disclose a correlation between a structure and the recited function, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997). Applicants were only in possession of a human rAMF (SEQ ID NO:1).


New Grounds of Objection
Claim Objections
9.	Claims 21 and 22 are objected to because of the following informalities: 
Claims 21 and 22 mention two rAMF in step (a), i.e. a rAMF having at least 80% amino acid sequence identity to SEQ ID NO:1, and the rAMF of SEQ ID NO:1. The claims later recite “the rAMF”. It is unclear if “the rAMF” refers to the rAMF having at least 80% amino acid sequence identity to SEQ ID NO:1 or the rAMF of SEQ ID NO:1.
  Appropriate correction is required.

Conclusion
10.	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG SANG/Primary Examiner, Art Unit 1643